﻿My President, Mr. Daniel Arap has directed me to convey to you, Mr. President, his best wishes for a successful forty-fourth session of the General Assembly. I should also like to congratulate you on your election to the presidency of this body. Africa is proud to see one of her illustrious sons occupy this lofty chair. You can, Sir, count on my delegation's full co-operation in the discharge of your duties in directing the affairs of the Assembly.
I should also like to convey to your predecessor, Mr. Dante Caputo, former Foreign Minister of Argentina, my delegation's sincere appreciation for the exemplary manner in which he presided over and guided the affairs of this Organization during its forty-third session. The international political scene continues to undergo encouraging and positive developments in the search for solutions to regional and global problems. The past few years have witnessed previously inconceivable progress in long-standing disputes and conflicts and much of this progress has been the result of a renewed optimism and faith in the relevance and role of the United Nations. This Organization, whose fundamental principle is the maintenance of international peace and security, has consistently striven to demonstrate the superiority of negotiations and mediation over confrontation in the conduct of international relations. The increasing success in global acceptance of this process is in no small measure due to the effective and outstanding leadership of the Secretary-General, Mr. Javier Perez de Cuellar, and I express my delegation's sincere appreciation of his untiring efforts in promoting the objectives of the United Nations.
The important contributions this Organization made towards resolving regional conflicts in 1988 have been further expanded in 1989 to include the independence process for Namibia. Similarly, there are encouraging signs that the United Nations will be required to play a pivotal role in the resolution of the Kampuchean problem and the crises in Central America. Those heavy responsibilities cannot be effectively carried out without the full support of all members of the international community. Kenya wishes to put on record its total support for all United Nations efforts aimed at securing international peace. We urge all Members of this body to extend similar support and to work towards a better world in which human suffering can be alleviated and wanton waste of resources avoided.
Kenya fully supports and highly commends the Secretary-General and his staff for their exemplary work in the implementation of Security Council resolution 435 (1 .8) on Namibia, but we are gravely concerned at South Africa's continued
refusal to abide by the spirit and letter of that resolution. The presence of the brutal counter-insurgency Koevoet forces, in Namibia was maintained long past the deadline for their disbarment, and the laws and proclamations relating to the electoral process and the Constituent Assembly were drafted in terms that were incompressible even to the educated elite. The laws as drafted then were to facilitate the continued rule of Namibia by South Africa. The racist regime in South Africa, to use the words of President Bush, "failed to see the love of freedom that was written in the human heart". (A/44/PV. 4, p. 52) We hope that the amended laws to be published soon will make possible free and fair elections in November. Thus Kenya urgently calls on the international community to put pressure on South Africa to abide fully with resolution 435 (1978) in order to avoid a situation where the elections lead to more chaos and suffering rather than the peace we so dearly desire.
With regard to the situation in South Africa itself, we are hopeful that the change in leadership will not be merely a change in persons. We in Kenya expect the new leadership to take truly positive and progressive steps towards a humane society in which all peoples, regardless of race, can live in harmony. However, until that time, we remain gravely concerned that, despite repeated calls for change, the racist Pretoria regime has continued to enforce its abhorrent system of apartheid and has continued to deny its black majority population its inalienable right to self-determination. We demand the immediate release of Nelson Mandela and other political prisoners, the lifting of the State of Emergency, an end to the brutalisation of the black population, including innocent children, the engaging of the press and the unbanning of the African National Congress of South Africa, the Pan Africanist Congress of Azania and other political organizations. We remain convinced that, unless immediate and effective pressure is applied on Pretoria, peaceful change will not be possible.
We are equally convinced that the only means at the disposal of the international community to effect positive change is through the imposition of comprehensive and mandatory sanctions against the racist regime, in accordance with Chapter VII of the Charter of the United Nations. As President Bush told us on Monday here in this Assembly, "freedom, once set in motion, takes on a momentum of its own"; "we must bring peace to the people who have never known its blessings"; "Make no mistake, nothing can stand in the way of freedom's march." (A/44/PV. 4)
The odious policies of apartheid are the main source of conflict in the southern Africa region. That poses a serious threat to both regional and international peace and security. Pretoria's persistent acts of aggression and destabilization against front-line and other neighbouring States continue to wreak havoc on their economies while the influx of refugees escaping Pretoria's brutality further strain limited resources available for social development. Kenya urges the international community to provide financial and material assistance to front-line and other neighbouring States in order to assist them in reducing their economic dependence on South Africa, thereby lessening the impact of Pretoria's destabilization.
Encouraging developments in some spheres of international relations only serve to underscore the need to do wore in areas where little or no progress has been made. Kenya remains deeply concerned that no positive developments have been recorded regarding the Palestinian question. The world has witnessed a rapid deterioration in the overall condition of the Palestinian people. We are convinced that no just and lasting peace can be achieved in the Middle East until the legitimate rights of the Palestinian people are recognized, including their right to self-determination and to a State of their own, as already proclaimed. We commend their leaders for the positive steps they have taken towards a resolution of the Palestinian question.
We continue to be distressed at the dangerous escalation of violence in Lebanon, and we urgently call for the withdrawal of all foreign troops from Lebanese territory and for an immediate and unconditional cease-fire as advanced recently by the Arab League. We support all efforts of the Arab League to resolve this tragic crisis and call on the entire international community to fully respect Lebanon's territorial integrity and its right to exercise its sovereignty within its internationally recognized boundaries.
Kenya welcomes the positive developments that have been made in the search for a solution to the Kampuchean problem. We welcome Viet Nam's decision to withdraw its troops from Kampuchea by the end of this month, and fully support all efforts undertaken by the countries of the Association of South East Asian Nations (ASEAN) to arrive at a just and lasting solution to the problem. Similarly, we are heartened by the continued search for a solution to the Cyprus question and also by the regional initiatives undertaken by the Presidents of Central America to achieve a peaceful climate in that sub region.
In the Korean peninsula, we support the admission of the Republic of Korea to the United Nations. We are also encouraged by the renewal of the dialogue and contacts between the two Koreas, with a view to achieving the peaceful reunification of their two countries for the mutual benefit of all Korean people. We wish them the best of luck in working out the modalities for attaining this cherished goal. The Korean problem will be solved only by the Korean people themselves.
In Afghanistan, we note with satisfaction the successful implementation of the Geneva Accords. It is now incumbent upon the Afghan people, however, to settle their internal problems without interference or pressure from any quarter so that peace and tranquillity can return to that country, which has suffered for so long.
In all these aspects, Kenya firmly remains unswerving in its commitment to the right of all peoples to determine their own future, free of outside interference or pressure.
It is Kenya's belief that disarmament is a moral imperative of the international community, if the basic objective of maintaining international peace and security is to be achieved. The continued accumulation of sophisticated and lethal nuclear and conventional weapons continues to threaten the survival of mankind. But we remain hopeful that the improved relations and intensified bilateral negotiations between the super-Powers as highlighted here by President Bush on Monday will have a positive impact on the global disarmament efforts and lead to the easing of tension in the world as a whole.
As we approach the end of the decade of the 1980s, the world economy continues to cause concern. According to the 1989 World Economic Survey, global economic output grew by the high rate of 4.3 per cent in 1988. World trade increased by an even faster rate of 8.3 per cent, exceeding the rates achieved in the 1970s. But virtually all the benefits of the expansion in world output and trade accrued and continue to accumulate in favour of the industrialized countries. The expectation that the benefits of growth in the world economic output would trickle down and spread to more developing countries has not been realized. Under current trends, prospects for the future point to a deterioration of the situation. What we need is an environment of improved international economic co-operation based on the reality of the growing interdependence among national economies. We believe that this session presents many opportunities for finding ways and means of managing such interdependence. Developing countries must play a more meaningful and beneficial part in the world economic activity and decision-making. The benefit of global growth and expansion must be enjoyed by all the nations of the world.
As the Economic Survey rightly puts it:
"In a global view, it is an anomaly that the richest country in the world is absorbing a large part of the savings of other countries instead of attributing to the flow of capital to the rest of the world." It is our hope that during this session we shall make progress in building the basis for the redirection of capital investment flows towards developing countries in the years ahead.
The debt problem which emerged in almost all developing countries in the early 1980s has now proliferated and become a persistent crisis, halting growth, disrupting social order and increasing the threat to political stability in many developing countries. In spite of endless and strenuous adjustment efforts and debt rescheduling, the prevailing international financial and monetary system has made it virtually impossible for the affected developing countries to cope with the burden. Such decisions as those of the Toronto summit have made little or no impact and need to be strengthened.
Massive net financial resource transfer from the capital-importing developing countries to developed countries has deteriorated, increasing to more than $32 billion in 1988 as compared to a previous annual range of from $20 billion to $25 billion. This has added to the burden of building the needed basic infrastructure set-up, particularly in Africa, to increase the productivity of their economies, including the capabilities for dealing with the harsh external environmental shocks. It is our hope that efforts to deal with these negative transfers will be strengthened.
The problems of debt and net transfer of resources from developing countries to developed countries are tightly linked to the problem facing developing countries in the field of international trade. The most viable and effective strategy to debt solution and revitalizing sustainable growth in developing countries must provide for increased export earnings for developing countries as an important component. Yet the trend in the multilateral trading system is towards increased strains. The ongoing multilateral trade negotiations provide an important opportunity to reverse this trend and to strengthen the system.
The initiative taken by the Group of 77 in calling for a special session of the General Assembly devoted entirely to international economic co-operation, in particular to the revitalization of the economies of developing countries, was indeed timely, It will provide an important opportunity for arriving at a consensus on development. Simultaneously, the elaboration and establishment of a new international development strategy for the fourth United Nations development decade should provide measures for securing an improved international economic environment to support the efforts of developing countries.
Africa has faced the most prolonged and serious economic crisis in history. As the Survey clearly and correctly points out:
"Africa's economies remain highly vulnerable to circumstances that are largely beyond their control". (World Economic Survey 1989, E/I989/45, p. 29) The external constraints on Africa's recovery have become more binding. Africa's external debt rose from $220.1 billion in 1987 to $210 billion in 1988. The scheduled debt ratio now amounts to about 40 per cent of export earnings. Overall commodity prices fell by nearly 13 per cent in 1988 while import prices continued to rise. Today Africa is a net exporter of financial resources while new loans are out of reach and tied to rigorous adjustment policy requirements. African economies are dominated by primary goods-producing sectors and characterized by small manufacturing sectors that are overly dependent on imported raw materials and intermediate goods, producing almost entirely for domestic use. Africa's debt-service obligations and stagnant export earnings restrict the imports that are necessary for the revival of investment and the utilization of existing agricultural and manufacturing capabilities. Urgent action is therefore required regarding the Secretary-General's suggestion in his report to this session on the work of the Organization that it is necessary to review the decisions of the Toronto summit aimed at alleviating the debt burden of low-income countries, especially African countries, where the results have so far been disappointing.
Finally, my delegation would like to add its concern to that already expressed by other delegations concerning the degradation of our environment. The
preservation and the protection of the sanctity of the environment should be the primary responsibility of all nations - big or small, developed or developing. North or South. We in Kenya have the singular honour of hosting the headquarters of the United Nations Environment Programme (UNEP). Our own President, His Excellency Mr. Daniel arap Moi, has taken a decisive lead in preserving our common heritage, the wildlife, and protecting the environment. As he pointed out in his address to the opening session of the recent UNEP Governing Council:
"... environmental problems are human in origin and global in nature; their solution would therefore require both human intervention and global action and co-operation".
The Committee for Development Planning has noted that environmental damage in affluent societies is a consequence of excessive development and unrestrained demands for even larger goods and services resulting in huge quantities of waste. On the other hand, in the developing countries the most fundamental environmental problems are a consequence of poverty with the ever-increasing struggle for food and energy resulting in the accelerated destruction of forests, the degradation of the soil and the depletion of water resources. Issues of economic development cannot therefore be separated from environmental issues. At our recent meeting in Caracas we, the Group of 77, devoted a lot of time to discussions on the contributions developing countries can make in global co-operation on the environment and development. These contributions, which among other things include the reaffirmation of our commitment to the strengthening of international co-operation for the protection of the environment, demonstrate the importance developing countries have attached to this issue. Kenya has taken significant steps to protect its arable land from soil erosion, by reforestation, reclaiming marginal land through the use of severely constrained financial resources and raising public awareness of the dangers involved, and mobilizing people through the spirit of self-help. We have also done our best to protect our regional marine environment. As the Secretary-General emphasized in his opening statement at the last session of the Economic and Social Council, while the challenges facing us are the responsibility of. all countries it is evident that the industrialized countries have the most to contribute not only in mitigating the damage which they are causing to the global environment but also in assisting developing countries. The deliberations during this session on a conference on environment and development present the industrialized countries with great and timely opportunities to demonstrate the political will that is so vital in laying the basis for a successful conference. It is our hope that such a conference will set in motion the desired momentum towards genuine international co-operation on the environment and sustainable development. When that conference comes let us make it an opportunity to assess what we shall have done between now and then to protect our environment rather than an assembly to lament our failure to protect our planet.
